UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-4578



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KIMAUNIE DOLANEA WYNTER, a/k/a Kevin L.
Moriah, a/k/a Mike, a/k/a Bill, a/k/a Jamaican
Bill,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-97-1)


Submitted:   April 24, 2001                   Decided:   May 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret McLeod Cain, Charlottesville, Virginia, for Appellant.
Robert P. Crouch, Jr., United States Attorney, Jean B. Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kimaunie Dolanea Wynter appeals the district court’s order

denying his motion under Fed. R. Civ. P. 36.    We have reviewed the

record and the district court’s opinion and find no reversible

error. “Rule 36 authorizes a court to correct only clerical errors

in the transcription of judgments.”     United States v. Werber, 51

F.3d 342, 343 (2d Cir. 1995). Because the district court correctly

determined that there was no such clerical error in the tran-

scription of the judgment in this case, the court properly denied

Wynter’s motion.     Finding no error, we affirm the ruling of the

district court.    See id. at 347.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

     We express no opinion as to whether or not the sentence

complained of might be corrected in a 28 U.S.C. § 2255 or habeas

corpus proceeding.




                                                            AFFIRMED




                                  2